Citation Nr: 1409539	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-27 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a lumbar spine disability, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for tinnitus, and if so, whether service connection is warranted.  

3.  Entitlement to service connection for a bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO), wherein the RO reopened and denied the previously denied claims for service connection for a lumbar spine disability and tinnitus and denied service connection for bilateral hearing loss.  

Notwithstanding the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105 (West 2002) to address the question of whether new and material evidence has been received to reopen the claims for service connection for a lumbar spine disability and tinnitus.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As the Board must first decide whether new and material evidence to reopen the claim for service connection for a lumbar spine disability and tinnitus has been received before it can address these matters on the merits-and in light of the Board's favorable action on the petition to reopen-the Board has characterized the issues as listed on the title page.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board via a video conference (video conference hearing) in June 2012.  A transcript of that hearing has been associated with the claims file.  

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflects that additional records have not been added to the present appeal.  


FINDINGS OF FACT

1.  In an unappealed decision of June 2009, the RO denied service connection for degenerative joint disease of the lumbar spine and tinnitus.

2.  The evidence added to the record since the June 2009 rating decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for a lumbar spine disability and tinnitus.  

3.  The probative evidence of record reflects that the Veteran's currently diagnosed lumbar spine disability, tinnitus, and left ear hearing loss did not originate in service or for many years thereafter and are not related to any incident during active service.  

4.  The Veteran's right ear hearing loss preexisted service and did not undergo an increase in severity during service.  



CONCLUSIONS OF LAW

1.  The June 2009 rating decision that denied service connection for degenerative joint disease of the lumbar spine and tinnitus is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been presented to reopen the claims of service connection for a lumbar spine disability and tinnitus.  38 U.S.C.A. § 1110, 1131, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for the establishment of service connection for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for the establishment of service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  The criteria for the establishment of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  



The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in September 2010 that informed him of the types of information and evidence necessary to substantiate the claims, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.   The Veteran was also provided notice of the type of evidence necessary to establish a disability rating and an effective date for the disability on appeal and was provided notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.  The Veteran was also notified of what constitutes both "new" and "material" evidence in September 2010 as it relates to his previously denied claims for service connection for a lumbar spine disability and tinnitus.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records (STRs), service personnel records (SPRs) private and VA medical records, VA examinations, and statements and testimony from the Veteran and his representative.  

The transcript of the June 2012 video conference hearing reflects that the undersigned Veterans Law Judge identified the issues on appeal and elicited testimony from the Veteran regarding the relevant elements of his claims, including his service, any in service treatment or noise exposure as well as treatment since his active service.  See 38 C.F.R. § 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Veteran was not prejudiced by the hearing that was provided.  

The September 2010 VA examinations of the spine and hearing and December 2010 VA opinion are adequate for adjudication purposes, as the VA examiners reviewed the Veteran's medical history, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2013).


Analysis 

1.  New and Material Evidence

Because the RO previously denied the Veteran's claims seeking entitlement to service connection for a lumbar spine disability and tinnitus in a June 2009 rating decision, and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C.A. §§ 7104(b),  7105(c) (West 2002) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

The June 2009 rating decision denied the Veteran's claims because he failed to appear to a VA examination.  While the Veteran has contended that he did not receive notice of the VA examinations scheduled in June 2009, the record reflects that the VA medical center which scheduled his examinations had the same address on file as is currently on file with VA.  The Veteran was thereafter notified of his failure to appear at the VA examinations in the June 2009 rating decision and June 2009 notice of the rating decision and did not appeal the decision at that time or respond to VA indicating he did not receive notice of the examinations at that time.  Moreover, there is no indication that the notice to the Veteran was undeliverable for any reason.  Therefore, as there is no clear evidence to the contrary, presumption of regularity applies in this case, wherein the VA medical center notice was properly mailed to the Veteran.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  A statement of the appellant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  See id.  

The new evidence of record submitted after the June 2009 rating decision includes VA examinations provided in September 2010 with a VA addendum opinion in December 2010, which demonstrate current findings related to the Veteran's lumbar spine and tinnitus and opinions.  



In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, namely the VA examinations and opinions which include current findings related to the Veteran's lumbar spine disability and tinnitus, when considered in conjunction with the previous evidence of record, presents a more complete picture of the origin of the Veteran's lumbar spine and tinnitus.  This evidence is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for a lumbar spine disability and tinnitus.  Therefore these claims are reopened.  See 38 C.F.R. § 3.156(a).


2.  Service Connection

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that service connection is not warranted for the Veteran's lumbar spine disability, tinnitus, and bilateral hearing loss.  While there are current diagnoses of a lumbar spine disability, tinnitus, and left ear hearing loss, the probative evidence of record does not demonstrate that these disabilities originated in service or for many years thereafter, or that they are related to any incident of service.  In addition, the probative evidence of record demonstrates that the Veteran's right ear hearing loss preexisted service and did not undergo an increase in severity during service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will also be presumed for certain chronic diseases, including arthritis and sensorineural hearing loss, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.  

The medical evidence of record, including private and VA medical records, reflects that Veteran has current diagnoses of a lumbar spine disability, including lumbar spondylosis, bilateral sensorineural hearing loss, and tinnitus.  

The Veteran's DD form 214 reflects his military occupational specialty (MOS) was listed as BM-0100, a Boatswain's Mate, which supports his statements and testimony of exposure to excessive noise from a boiler room while serving aboard a U.S. Naval ship during his active service.  See 38 U.S.C.A. § 1154(a) (West 2002).  

STRs reflect that the Veteran demonstrated hearing loss in the right ear upon entrance into active service, with audiological testing demonstrating a finding of 40 decibels at 4000 Hertz (when converted from ASA to ISO) in the right ear in the November 1966 entrance examination.  See 38 C.F.R. § 3.385.  No hearing loss of the left ear was demonstrated at that time and no other findings related to hearing loss were noted in the STRs throughout the Veteran's active service.  The STRs were also absent of any findings related to tinnitus.  The Veteran was treated on one occasion for low back pain in January 1968, at which time he complained of having back pain for about a year.  The separation examination was absent of any findings related to abnormalities of the ears, drums, and spine upon clinical evaluation and a whisper voice test demonstrated findings of 15/15 in both ears.  

The post-service medical evidence, including private chiropractic and medical records from September 1977 to September 2009, VA outpatient treatment reports from April 2006 to March 2011 and VA examinations, demonstrates that the Veteran was treated for low back pain as early as September 1977, approximately nine years after his separation from active service.  In fact, a January 2008 letter by his chiropractor, Dr. R.M., indicated he had been treating the Veteran since September 1977.  The Veteran stated in his October 2011 substantive appeal that he saw a chiropractor from 1968 to 1974, but he was deceased and he could not obtain any records.  However, at his hearing before the Board in June 2012 he testified that he did not begin chiropractic treatment until the 1970s with Dr. R.M.

These records also reflect no findings, complaints or treatment of hearing loss until the September 2010 VA audiology examination.  Likewise, the post service medical evidence demonstrates no findings, complaints or treatment of tinnitus until complaints and a diagnosis of tinnitus were noted in a December 2010 VA outpatient treatment report, at which time the Veteran reported this condition had existed since 1967.  However, at his hearing before the Board in June 2012 he testified that he first noticed hearing loss and tinnitus symptoms about 5 years ago.

With respect to the lumbar spine disability, tinnitus, and left ear hearing loss, the Board finds there is no nexus between any of these currently diagnosed disabilities and the Veteran's active service.  The September 2010 VA examination of the spine reflects that the examiner, found, based on a review of the claims file, the Veteran's history, and a physical examination that his current lumbar spondylosis was not related to the low back strain during his active duty.  He explained that the Veteran's isolated treatment for low back pain with Robaxin in 1968 was consistent with musculoskeletal strain and that it was almost 10 years before he began seeking treatment of low back pain, which he then continued to seek throughout the next 20 years.  The examiner concluded that, given the minimal objective findings, although the Veteran did have a discrete lumbar spine condition, he exhibited a new onset of low back pain on a couple of different occasions, which were completely unrelated to his complaint while on active duty.  

Similarly, the VA examiner who performed the September 2010 VA audiology examination provided an opinion in December 2010.  He found, based on a review of the claims file, the Veteran's history and a physical examination, that hearing loss and tinnitus were less likely than not relate to acoustic trauma and/or noise exposure during service.  In support of his opinion, the examiner provided an extensive and adequate rationale, including the fact that, after the November 1966 entrance examination showed mild hearing loss in the right ear, there were no audiological records from 1966 to 2010 and the Veteran reported working in a boiler room for approximately one year in service as well as a 45 year history of non-military occupational and recreational noise exposure.  He also noted that the Veteran also reported a family history of hearing loss and denied tinnitus in the VA examination.  He found that changes in hearing over "40+ years" could reflect the natural aging process as well as occupational and recreational noise exposure.  Finally, he noted there were many other known causes of hearing loss and cited to the National Institute of Health and American Speech Language and Hearing Association websites.  

With respect to the right ear, a veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b).  Here, hearing loss in the right ear was clearly noted in the November 1966 service entrance examination; therefore, the Veteran's right ear cannot be presumed to have been in sound condition upon his entrance into active service.  

It is the veteran who bears the burden of establishing aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994).  In other words, the Veteran must submit, or the record must contain, some evidence demonstrating that the preexisting disability increased in severity during service for the presumption of aggravation to attach.  See Wagner, supra; Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  Once the presumption of aggravation under section 1153 attaches, it may be rebutted only by clear and unmistakable evidence.  See Cotant, supra; 38 C.F.R. § 3.306(b).  

In this case, there is no evidence demonstrating any aggravation of the Veteran's right ear hearing loss during service, even considering his account of in-service noise exposure.  There is no audiological evidence of hearing loss in the right ear following the November 1966 entrance examination until the September 2010 VA examination and the Veteran has not presented any evidence which demonstrates any increase in severity of right ear hearing loss during active service.  As there is no evidence of an increase in severity of the right ear hearing loss in service, the presumption of aggravation does not apply and right ear hearing loss cannot be presumed to have been aggravated by active service.  See 38 U.S.C.A. § 1153; see also Wagner, supra.  There is no competent evidence of record indicating that the Veteran's right ear hearing loss underwent an increase in severity during service.

The Board acknowledges the Veteran's contentions that he was exposed to acoustic trauma in service which caused his current tinnitus and hearing loss, tinnitus began in 1967, his lumbar spine disability began in service, he has had low back problems since service, and he was treated for low back pain by his chiropractor since he got out of service.  While a Veteran is competent to report treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran's statements that tinnitus and hearing loss are due to acoustic trauma in service and that his back disorder began in service are not competent, as he does not possess the required medical expertise to render such an opinion.  Regardless, his opinion is outweighed by those of the VA examiners, who have medical training.

The Board also finds that the Veteran's initial statement about tinnitus beginning in 1967 is not credible, in view of the conflicting statement made at his Board hearing in 2012 that he first noticed tinnitus about 5 years ago.  The Veteran also specifically denied having tinnitus or a history thereof during the September 2010 VA audiology examination.  With respect to hearing loss, he also testified in June 2012 that he first noticed symptoms of hearing loss about 5 years ago.

The Veteran's reports of having low back problems since service and that he was treated for low back pain by a chiropractor since he got out of service are also not credible, as they are inconsistent with the medical evidence of record.  In a January 2008 letter, the Veteran's chiropractor, Dr. R.M., reported that he treated the Veteran for his low back pain beginning in September 1977, approximately nine years after his separation from active duty.  This is also demonstrated by the private medical evidence of record.  Therefore, the Veteran's statements are inconsistent with the contemporaneous medical evidence of record.  Further, while the Veteran stated that he was treated by a chiropractor from 1968 to 1974, he later made an inconsistent statement at his Board hearing that he began seeing a chiropractor in the early 1970s.  

The Board is fully justified and has an obligation to evaluate the credibility of lay evidence and to assign probative weight to competent lay evidence as well as consider factors including bias, conflicting and inconsistent statements, interest or, to a certain extent, bad character.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The principle of a continuity of symptomatology discussed in 38 C.F.R. § 3.303(b) does not apply to any disease or condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case arthritis and sensorineural hearing loss are chronic diseases or conditions recognized under 38 C.F.R. § 3.309(a).  However, the Veteran stated in 2012 that his symptoms of hearing loss began about 5 years ago and his statements concerning continuing back symptoms since service are not credible.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claims for service connection for a lumbar spine disability, tinnitus, and bilateral hearing loss, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claims for service connection for a lumbar spine disability, tinnitus, and bilateral hearing loss are denied.


ORDER

Service connection for a lumbar spine disability is denied.  

Service connection for tinnitus is denied.  

Service connection for bilateral hearing loss is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


